McCOMB, J.
From a judgment of guilty of violating section 11500 of the Health and Safety Code (possession of a narcotic), after trial before the court without a jury, defendant appeals.
Viewing the evidence as we must in the light most favorable to the People (respondent), the record discloses that police officer H. R. Howard took from the pocket of the shirt defendant was wearing a package of Phillip Morris cigarettes which contained marijuana and from the pocket of a bathrobe hanging on the door of defendant’s bedroom, six marijuana cigarettes.

Question: Was there substantial evidence to sustain the trial court’s finding that defendant was guilty of violating section 11500 of the Health and Safety Code?

Yes. Police Officer H. R. Howard testified as follows: “After I found the six brown paper wrapped cigarettes in the bedroom, in the blue robe, I again asked the defendant about the cigarettes and he stated, ‘Those cigarettes in the Phillip Morris package are mine, and also the six others. I bought approximately half a can from a fellow some time ago. I have been smoking and using marijuana for 14 years. ’ ’ ’
At the time of the trial it was stipulated by the district attorney and defendant’s attorney that if Officer McMurtry were called to the witness stand and sworn he would testify substantially the same as Officer Howard.
Defendant claims no other errors in the trial. This appeal is utterly devoid of the slightest semblance of merit and appears to have been taken solely for the purpose of delay.
Affirmed.
Moore, P. J., and Pox, J., concurred.